154 Ga. App. 518 (1980)
268 S.E.2d 732
WHITE
v.
FRONT PAGE, INC.
59190.
Court of Appeals of Georgia.
Submitted January 11, 1980.
Decided April 15, 1980.
Rehearing Denied May 5, 1980.
John Genins, for appellant.
William Lewis Spearman, James G. Jackson, for appellee.
SOGNIER, Judge.
The appellant, Carol White, sustained injuries when she fell in appellee's place of business in 1971. Appellant filed a claim in the Superior Court of Fulton County which was disposed of on summary judgment in favor of the defendant. The case was appealed and reversed. Appellant dismissed the original claim and brought a second suit based on the same occurrence. The case came on for a jury trial before the same trial judge who had granted summary judgment in the first suit. Appellant attempted to call a former officer of the appellee corporation for purposes of cross examination under Code Ann. § 38-1801. The trial court ruled that this was not permissible but that the witness could be called as an adverse witness only. Appellant subsequently decided not to call the witness at all. Appellee then moved for a directed verdict and judgment was entered in its favor. We affirm.
Appellant cites as error the trial court's refusal to allow the former officer of the appellee corporation to be called as an agent of the corporation for purposes of cross examination. Appellant also contends that it was error for the same trial judge who had previously granted summary judgment in the case to hear the case again. However, appellant failed to raise objections at trial on either of these enumerated errors and it is well settled that this court will not consider questions raised for the first time on appeal. Foster v. Continental Cas. Co., 141 Ga. App. 415, 416 (233 SE2d 492) (1977); Federal Ins. Co. v. Oakwood Steel Co., 126 Ga. App. 479, 480 (191 SE2d 298) (1972).
Judgment affirmed. Deen, C. J., and Birdsong, J., concur.